NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by email at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court’s home
page is: https://www.courts.nh.gov/our-courts/supreme-court


                  THE SUPREME COURT OF NEW HAMPSHIRE

                            ___________________________

10th Circuit Court-Brentwood District Division
No. 2020-0506


                        THE STATE OF NEW HAMPSHIRE

                                         v.

                             ROBERT A. GRAHAM, JR.

                         Submitted: September 30, 2021
                         Opinion Issued: March 29, 2022

      John M. Formella, attorney general (Weston R. Sager, assistant attorney
general, on the brief), for the State.


      Wiberg Law Office, of Portsmouth, (Sven D. Wiberg on the brief), for the
defendant.

       HANTZ MARCONI, J. The defendant, Robert A. Graham, Jr., appeals
from an order of the Circuit Court (Hall, J.) denying his motion to withdraw his
guilty plea and to vacate his conviction. The defendant argues that the order
should be reversed and his conviction vacated because he was denied due
process under the State and Federal Constitutions as the circuit court did not:
(1) hold a hearing; (2) indicate that it had reviewed the record of the plea
hearing; and (3) make written findings of facts and rulings of law to support its
denial. Because we conclude that the circuit court lacked jurisdiction to
consider the merits of the defendant’s motion, we vacate and remand.
                                         I

       The following facts and procedural history are supported by the record.
On October 18, 2019, the defendant was arrested and charged with operating
after a suspension of his license contrary to RSA 263:64 (2014) and operating
after suspension of the vehicle registration contrary to RSA 261:178 (2014).
On December 17, the Circuit Court (LeFrancois, J.) held a combined
arraignment, plea, and sentencing hearing. At this hearing, the defendant
affirmed that he had signed an acknowledgement and waiver of rights form.
Pursuant to a negotiated plea agreement, the defendant pled guilty to a
violation for operating after a suspension of his license. The court then
imposed a fine and penalty assessment of $310.

      On September 2, 2020, the defendant, through counsel, moved to vacate
his conviction, arguing that his plea was not knowing, intelligent, and
voluntary because he was not informed of the State’s burden of proving the
mens rea requirement of the offense nor was he advised of the potential
consequences under the habitual offender statute. The defendant requested
that the circuit court grant his motion to withdraw his plea and vacate his
conviction; he did not request a hearing. On September 29, the circuit court
denied the defendant’s motion without holding a hearing. This appeal followed.

                                        II

       On appeal, the defendant contends that the circuit court deprived him of
due process under the State and Federal Constitutions when it denied his
motion to withdraw his guilty plea and vacate his conviction. The State
asserts, for the first time on appeal, that the circuit court lacked subject matter
jurisdiction to address the merits of the defendant’s motion, citing State v.
Jaskolka, 172 N.H. 468 (2019). The State contends that because the
defendant’s motion was filed beyond the thirty-day time period to appeal a
violation conviction, the circuit court lacked subject matter jurisdiction to
consider his motion. We agree with the State.

      Though the issue of jurisdiction was not raised before the circuit court,
subject matter jurisdiction may be raised by the parties at any time, including
on appeal. See id. at 471. The circuit court is a court of limited jurisdiction
with powers conferred upon it by statute. See RSA 502-A:11 (Supp. 2020);
RSA 490-F:18 (Supp. 2020). Consistent with this premise, the legislature has
prescribed strict time limitations upon a defendant’s right to appeal convictions
in the circuit courts, see RSA 599:1 to :1-a, which, in turn, impose limitations
upon the circuit court’s jurisdiction. Jaskolka, 172 N.H. at 471.

      This case is similar to Jaskolka, where we vacated a circuit court’s order
denying a defendant’s motion to vacate his conviction and grant a new trial.
See id. at 469-70. Jaskolka entered into a negotiated plea agreement, by which


                                        2
he pled guilty to a misdemeanor, in 1991. See id. at 470. Nearly 27 years after
his conviction, Jaskolka filed a motion in the circuit court seeking to vacate his
conviction, based on an alleged involuntary guilty plea. See id. at 470, 472.
The trial court denied his motion, noting, among other things, the motion’s
untimeliness. See id. at 470. After review of the circuit court’s order, we
concluded that the circuit court lacked subject matter jurisdiction to address
the merits of the defendant’s motion. Id. We observed that, because the
defendant sought to withdraw a guilty plea and vacate his conviction outside
the time limits governing the circuit court’s jurisdiction, the writs of habeas
corpus and coram nobis were the proper procedural vehicles to seek review of
his plea. See id. at 473. Because the defendant was not in custody and sought
to correct an alleged violation of a constitutional right, we construed his motion
as seeking a writ of coram nobis. See id. We explained, however, that in the
absence of any statutory authority the circuit court lacks jurisdiction to
consider the extraordinary relief requested by a petition for a writ of coram
nobis. See id. Thus, we vacated the trial court’s order and remanded with
instructions to dismiss for lack of jurisdiction. Id. at 473-74.

        Here, like the defendant in Jaskolka, the defendant is not in custody and
seeks to withdraw his guilty plea and vacate his conviction beyond the thirty-
day statutory period for direct appeal of a violation conviction. See RSA 599:1-
c, II; Jaskolka, 172 N.H. at 470-73. As we explained in Jaskolka, the proper
procedural vehicle for a defendant seeking extraordinary relief, under these
circumstances, is a writ of coram nobis, for which jurisdiction does not lie in
the circuit court. Jaskolka, 172 N.H. at 473. We, therefore, conclude that the
circuit court lacked jurisdiction to consider the merits of the defendant’s
motion. See id.

      Given our conclusion that the circuit court lacked jurisdiction, we need
not address the defendant’s remaining arguments. We vacate the circuit
court’s order and remand with instructions to dismiss for lack of jurisdiction.

                                             Vacated and remanded.

      HICKS, BASSETT, and DONOVAN, JJ., concurred.




                                        3